Filed 3/9/22 In re C.L. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re C.L., A Person Coming                                     B309198
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No. 18CCJ00256A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 B.V.,

           Defendant and Appellant.

      APPEALS from orders of the Superior Court of Los Angeles
County, Kristen Byrdsong, Juvenile Court Referee. Affirmed
with directions.
      Maureen L. Keaney, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                        **********
       In these consolidated appeals, mother B.V. filed notices of
appeal from two postdisposition orders suspending her visitation
with her son, C.L. Mother’s only contention on appeal is that the
Los Angeles County Department of Children and Family Services
(Department) did not comply with the Indian Child Welfare Act
(ICWA; 25 U.S.C. § 1901 et seq.), because the Department never
asked C.L.’s father whether he has any Indian ancestry. Because
the Department lost contact with father, and mother’s parental
rights have not been terminated, we conclude that reversal is not
required. We affirm the orders, but remand with instructions
that the Department comply with ICWA’s inquiry requirements if
father is located.
       FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Department in
January 2018, after a report that mother allowed her boyfriend,
the father of her youngest child (who is not at issue in this
appeal), to have unlimited access to the children,
notwithstanding his status as a registered sex offender and drug
abuser. C.L. and his younger half sister were detained and
placed in foster care.
       Mother denied any Indian heritage. On January 16, 2018,
mother filed a parental notification of Indian status form (ICWA-
020) indicating that she has no Indian ancestry.
       The whereabouts of C.L.’s father, Carlos, were unknown.
The Department conducted a due diligence search for father, and
were able to locate him. He was interviewed by phone on March
6, 2018. Father was interested in placement of C.L. and agreed
to have his home assessed by the Department. However, father
failed to return the Department’s calls, and the Department was




                                2
unable to schedule an assessment. The reports do not reflect that
father was asked about his Indian heritage.
      On May 10, 2018, the juvenile court sustained allegations
against mother, removed C.L., and ordered that mother receive
reunification services.
      Over the course of the dependency, the Department was
unable to reach father, and he never attended any court hearings.
The Department initiated another due diligence search for him in
August 2019, and sent letters to 11 addresses. Father never
responded.
      Mother’s reunification services have been terminated, and
a permanency planning hearing is currently pending, scheduled
for May 12, 2022. The Department is still trying to find an
adoptive placement for C.L.
      The juvenile court never made any ICWA findings as to
father.
                              DISCUSSION
      Congress enacted ICWA “ ‘to protect the best interests of
Indian children and to promote the stability and security of
Indian tribes and families.’ ” (In re Isaiah W. (2016) 1 Cal.5th 1,
8.) ICWA requires notice to Indian tribes “ ‘In any involuntary
proceeding in state court to place a child in foster care or to
terminate parental rights where the court knows or has reason to
know that an Indian child is involved.’ ” (In re Isaiah W., at p. 8.)
      Welfare and Institutions Code section 224.2 imposes on the
juvenile court and the Department “an affirmative and
continuing duty to inquire whether a child . . . is or may be an
Indian child . . . .” (Id., subd. (a).) If there is “reason to believe
[that an Indian child is] involved in a proceeding,” further inquiry
regarding the possible Indian status of the child “shall” be made,



                                  3
including “[i]nterviewing . . . extended family members” to obtain
the necessary information to notice the tribes. (Id., subd. (e)(1) &
(2)(A); see also Cal. Rules of Court, rule 5.481(a).)
       Here, the Department concedes the record does not disclose
whether father was asked about his Indian ancestry.
Unfortunately, father stopped communicating with the
Department, and the Department did not have another
opportunity to ask him despite its consistent efforts to locate and
contact him. Because mother’s parental rights remain intact,
and these proceedings are still pending, we see no reason to
reverse the postdisposition orders from which mother appeals. If
father is located, the Department must comply with its duties
under ICWA. (Cal. Rules of Court, rule 5.481(a)(3) [the
Department must use reasonable diligence to locate an absent
parent and fulfill its inquiry duty under ICWA].)
                           DISPOSITION
       The orders are affirmed, and the juvenile court and
Department are ordered to fulfill their duties under ICWA if
father’s whereabouts are discovered.



                               GRIMES, Acting P. J.
WE CONCUR:



                  STRATTON, J.                HARUTUNIAN, J.*


*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 4